OKLAHOMA CITY HOUSING AUTHORITY — CANNOT PURCHASE THROUGH CENTRAL PURCHASING AGENCY OF STATE BOARD OF PUBLIC AFFAIRS The Oklahoma City Housing Authority is not eligible to purchase through the Central Purchasing Agency of the State Board of Public Affairs for the reason that it is not authorized by statute to purchase in this manner.  The Attorney General has considered your request for an opinion wherein you ask: "Is the Oklahoma City Housing Authority eligible to purchase through the Central Purchasing Division of the State Board of Public Affairs?" To determine the answer to this question, we must consider what authority is given to the Central Purchasing Division of the State Board of Public Affairs.  Title 74 Ohio St. 85.5 [74-85.5] (1961) provides: "Subject to the provisions of Section 4, the State Purchasing Director, under the supervision of the State Board of Public Affairs, shall have sole and exclusive authority and responsibility for the acquisition of all materials, supplies, equipment and services acquired, used or consumed by agencies of the State government. . ." (Emphasis added) Title 74 Ohio St. 85.2 [74-85.2] (1961) defines agency as follows: "The terms `state agency' and `agency' shall include any office, officer, bureau, board, council, court, commission, institution, unit, division, body or house of the executive or judicial branches of the State government, whether elected or appointed, excluding only municipalities, counties and other governmental subdivisions of the State." Title 74 Ohio St. 85.12 [74-85.12] (1970) provides in the last paragraph of that Statute: "Notwithstanding exclusions provided herein, any agency or common schools of Oklahoma, any municipality of the State of Oklahoma, any county officers, may, if they so desire, avail themselves of the provisions of the Oklahoma Central Purchasing Contract and the services of the Purchasing Director." In Boardman v. Oklahoma City Housing Authority, Okl., 445 P.2d 412 (1968), the Oklahoma Court held in Syllabus Three: "A housing authority created by the Oklahoma Housing Authorities Act is not an agency or instrumentality of the city or county in which it operates and is not a political corporation or subdivision of the State,. . ." In summary, the authority of the Purchasing Director was originally limited to State agencies. Later, his authority was extended to provide the services to municipalities and counties in the State of Oklahoma, if the latter so desire. The Statute listing "State agencies" did not include the Oklahoma City Housing Authority. In addition, the case of Boardman v. Oklahoma City Housing Authority, cited above, states that the Oklahoma City Housing Authority was not an agency of the city or county, nor was it a political corporation or subdivision of the State. Since the Oklahoma City Housing Authority is not an agency of the city, county, or state, the Purchasing Director of the Central Purchasing Division of the State Board of Public Affairs is not authorized to provide his services to the Oklahoma City Housing Authority.  Therefore, it is the opinion of the Attorney General that the Oklahoma City Housing Authority is not eligible to purchase through the Central Purchasing Division of the State Board of Public Affairs.  (Todd Markum)